Citation Nr: 1338208	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  10-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive episodes and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to November 2007, and from July 2009 to January 2010.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this virtual file were reviewed in conjunction with this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that further development is necessary on the matter of entitlement to service connection for an acquired psychiatric disorder, to include major depressive episodes and anxiety.

In the letter attached to her May 2010 VA Form 9, the Veteran referred to an August 18, 2008, mental health examination wherein she was diagnosed with major depressive episode.  However, records of that examination are not associated with the Veteran's claims file, and it is unclear whether that examination was conducted at a VA facility, or through a private mental health provider.  Inasmuch as the RO denied the Veteran's claim because she did not have a current diagnosis of a mental health disorder, it is necessary for VA to obtain those records, as well as any other mental health records that remain outstanding.  

The Board also notes that the Veteran last underwent a full VA mental health examination in December 2007, shortly after her first separation from service.  The Veteran's claims file does contain an examination from July 2010.  However, that was part of a general medical examination, and the mental health portion therein was cursory, at best.   Nearly six years have passed since the December 2007 examination, during which the Veteran again served on active duty for almost six months.  The Board believes that a new mental health examination is necessary to determine the Veteran's current level of disability, if any.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (VA must provide a contemporaneous medical examination where the record does not adequately reveal the current state of the claimant's disability, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

The Board also notes that while the Veteran was recalled to active duty from July 2009 to January 2010, her claims file does not contain any entrance and exit examinations from that period of service.  Accordingly, any outstanding service treatment records need to be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify any mental health treatment providers since service and to complete the necessary form (VA Form 21-4142) for VA to obtain any non-VA records.  After obtaining the necessary authorizations, request copies of any outstanding private records and any outstanding VA treatment records.  

2.  Obtain any outstanding service treatment records of the Veteran, to include any entrance and separation medical records from her term of active duty from July 2009 to January 2010.

3.  All efforts to obtain the above-described records must be documented in the claims file.  Such efforts shall continue until federal records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  Reasonable efforts are necessary for non-federal records.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be given proper notice and allowed an opportunity to provide such records.  

4.  Following completion of the above-requested actions, schedule a VA examination concerning the Veteran's mental health.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that any acquired psychiatric disorder of the Veteran is attributable to her military service?

A rationale, with consideration of both lay and medical evidence, must be provided for all opinions provided. If any opinion cannot be provided without resorting to speculation, the examiner should so state and explain why such an opinion would be speculative.

5.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

No action is required of the Veteran until she is notified by the RO/AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


